Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	This Corrected NoA has been issued to resolve issue mentioned in Printer Query Form, dated 6/21/2021.
	Examiner called Applicant and pointed out the error in dependency of claim 18 ( depends on cancelled claim 12) in claim filed on 6/04/2021. The Applicant authorized Examiner, over phone, to cancel claim 18. 
Accordingly, please cancel claim 18.
Response to Amendment and  Arguments
.Applicant has amended claims 1 & 11 incorporating limitations of claim 2 and cancelled duplicate claim 3 as suggested by Examiner to further clarify claims 1 & 11.
Applicant arguments in the remarks dated .5/28/2021 has been reviewed and found persuasive. Rejections 103 for claims 1, 4-11, 13-14 & 16-21 has been withdrawn. The case now been placed in allowable condition.

Allowable Subject Matter
Claims 1, 4-11, 13-14 & 16-21 are allowed.
	This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s after final response filed on 5/28/2021 with respect to arguments that point out and make clear the reason claims are patentable over the prior art of record (also please see interview summary dated 6/03/2021). Thus, the reason for allowance is in all probability evident 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.